DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species (E), (i) Figure 2, (Y) and (O) in the reply filed on 03/31/2021 is acknowledged. 
Regarding the election of species (i) and (Y), 
Applicant’s election of species (i) and (Y) in the reply filed on 03/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding the election of species between (O), (P), and (Q), Applicant argues that an SMR could be a PWR or a BWR. Examiner finds this argument persuasive, and this species election requirement is herein withdrawn, and all relevant claims 16, 17, 18, and 19 are examined herein. 
The traversals for species A-F are not found persuasive. 
Initially, Applicant states (mid-page 7) that “The Election of Species Requirement is improper because it identifies originally filed claims 2-7 as Species A-F.” Examiner has reviewed the 03/04/2021 Restriction Requirement, and no claims were identified. Therefore, the argument that the Examiner’s identification of claims 2-7 renders the Restriction Requirement improper cannot be found persuasive.
More substantively, Applicant argues that species A-F are not mutually exclusive because, for example, steel-comprising materials or concrete-comprising materials can include species that contain both steel and concrete.  	While Examiner does not disagree with this statement on its face, Examiner has reviewed the Specification and Drawings in their entirety, and the disclosure explicitly presents embodiments as (a) steel, (b) concrete, (c) steel-reinforced concrete, as well as (d) a single matrix layer versus (e) two sandwiched matrix layers, and the species identified by the Examiner as (A)–(F) correspond to numerous particular combinations of all of these features (a)-(e). As evidence, see the Specification, pages 2 and 3, in which paragraphs separate each species. 
See also the discussion in the first two paragraphs of page 1 that the “typical” prior art design including a concrete wall with internal and external steel linings has major problems. Therefore, it would seem that Applicant’s invention is an attempt to teach a particular, novel, and different variation of this design. Specifically, Examiner must surmise that Applicant would disagree with the Examiner’s hypothetical citation of a prior art reference teaching steel or concrete followed by a KSR rationale that the skilled artisan would find these to be interchangeable. Similarly, Examiner believes that a hypothetical citation of a prior art reference teaching a single matrix layer followed by a KSR rationale that the skilled artisan would find it obvious to adapt this into two sandwiched matrix layers would also be argued by Applicant.
Examiner further notes that Applicant’s statement1 on page 8 that any art including any one of the species (A)–(F) would be likely include the other features is not found persuasive by the Examiner in light of her knowledge of the art. 
The disclosure explicitly and distinctly describes each of the above variations/combinations at the expense of others. For example, Figures 2, 3, 4, and 5 are all directed towards alternate and mutually exclusive variations of the invention, and specifically the presence of a single matrix layer versus two sandwiched matrix layers (e.g., “Figure 3…differs in that the at least one support structure 36 comprises a radially inner support structure 36A and a radially outer support structure 36C only,” page 9, lines 19-24). 
If the disclosure simply stated “the material may be steel, concrete, or both,” and “there may be one, two, or more matrix layers,” then perhaps the record would support Applicant’s implication that these are minor variations of the same general idea and no intent exists on Applicant’s part to distinguish these as distinct. However, this is not the case. Instead, the Specification goes into great detail to describe them separately. Conversely, the claims corresponding to all of the possible variations and combinations of steel and concrete materials as well as a single layer versus two layers of sandwiched matrix materials in different combinations of steel/concrete/steel-and-concrete has resulted in a substantial search burden on the Examiner. 
In summary, after a thorough review of each of the claims, the Drawings, and the Specification, Examiner believes that the record as a whole does not suggest that the steel, concrete, steel-reinforced concrete, single matrix layer, double sandwiched matrix . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 6, 8-11, 13, and 15-19 are examined herein.
Drawings
The drawings are objected to because in Figure 2, as best understood by the Examiner, reference numeral 10 should be deleted. This numeral refers to the entire nuclear power plant (see 10 in Figure 1). Because Figure 2 only shows the reactor vessel and primary shield 18, it should not also be labeled as the entire nuclear power plant.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 8-11, 13, and 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a primary shield for a nuclear power plant comprising a nuclear reactor having reactor fuel elements.” The claim appears to indicate that the primary shield comprises the nuclear reactor. Alternatively, does the power plant comprise the nuclear reactor? 
Claim 1 recites “the intermediate portion comprises at least one support structure for supporting the intermediate portion.” This limitation renders the structural relationship among the intermediate portion and the support structure unclear. The intermediate portion cannot be further delimited by a recitation of itself. In other words, it is unclear if the support structure is part of the intermediate portion or if it is a distinct structure. For the purposes of examination, based on the Drawings, Examiner will interpret this limitation to mean that the support structure is part of the intermediate portion (and the matrix material is also part of the intermediate portion), and the support structure supports the top portion. Examiner suggests deleting “for supporting the intermediate portion” from the claim. 
Claim 10 recites “tungsten and boron are distributed throughout the matrix.” There is insufficient antecedent basis for this limitation in the claim. Specifically, it is . 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “tungsten and boron are distributed throughout the matrix.” However, parent claim 1 recites tungsten or boron in the alternative. Therefore, it is improper for a dependent claim to further delimit a combination of both tungsten and boron. In other words, claim 10 is assuming that both tungsten and boron were required in parent claim 1, which is not the case. Examiner suggests amending claim 10 to recite “wherein the matrix material comprises tungsten and boron, and wherein the tungsten and boron are distributed throughout the matrix…”. 
 	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 recites “wherein tungsten and boron are distributed throughout the matrix material as one of a powder and particles.”  	Examiner is not aware of any type of boron or tungsten used in the art that does not comprise particles. Solids, liquids, and gases containing boron or tungsten all will . Therefore, it is unclear how limiting the type of tungsten/boron to “particles” further limits parent claim 1. 
 	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosgen (US 5,084,234).
Regarding claim 1, Hosgen teaches a primary shield (26, 28, 30) for a nuclear power plant comprising a nuclear reactor (12) having reactor fuel elements (10, 18) arranged between a first height and a second height above the first height, the primary shield comprising: 	a base portion (bottom of 30), (vertical portions of 30) extending vertically between a third height at or below the first height and a fourth height at or above the second height, and  	a top portion (top of 30),  		wherein the intermediate portion comprises at least one support structure (32, 42, 44), for supporting the intermediate portion and the top portion, and a matrix material (40, 38, 48) containing at least one of tungsten, boron, silver, indium, hafnium and cadmium (“layer 38 of cadmium, boron, hafnium or beryllium,” col. 4, ll. 44-45).Accordingly, claim 1 is rejected as anticipated by Hosgen. 
Regarding claim 10, Hosgen anticipates all the elements of the parent claim and additionally teaches wherein tungsten and boron are distributed throughout the matrix material as one of a powder and particles (Hosgen’s solid boron is necessarily comprised of particles).
Regarding claim 13, Hosgen anticipates all the elements of the parent claim and additionally teaches wherein the intermediate portion has a radially inner surface and a radially outer surface, the intermediate portion has a greater vertical height at the radially outer surface than the radially inner surface (the internal border of 30 has a smaller height than the external border of 30; the same is true also for portions 26 and 28). 
Regarding claim 16, Hosgen teaches a nuclear power plant comprising: the primary shield as claimed in claim 1 (as cited above), and a nuclear reactor, wherein the nuclear reactor is one of a pressurised water reactor and a boiling water reactor (“boiling water reactor,” col. 3, ll. 62-63).
Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH09211169A2 (“JP169”). 
Regarding claim 1, JP169 teaches (Fig. 1) a primary shield (10) for a nuclear power plant comprising a nuclear reactor having reactor fuel elements arranged between a first height (e.g., the bottom of the reactor vessel 20) and a second height (e.g., the top of the reactor vessel 20) above the first height, the primary shield comprising: 	a base portion (the base portion of 10),  	an intermediate portion (vertical part of 10 extending in between the top and bottom of 10) extending vertically between a third height at or below the first height and a fourth height at or above the second height, and  	a top portion (the top portion of 10),  		wherein the intermediate portion comprises at least one support structure (11, 12), for supporting the intermediate portion and the top portion, and a matrix material containing at least one of tungsten, boron, silver, indium, hafnium and cadmium (“spherical lead compound balls 30 of specific size which are formed with surface layer of lead with a specific thickness and containing inside boron or boron compound, as shielding member 14 in the containing space 13 formed in between the inner wall ).Accordingly, claim 1 is rejected as anticipated by JP169. 
Regarding claim 10, JP169 anticipates all the elements of the parent claim and additionally teaches wherein tungsten and boron are distributed throughout the matrix material as one of a powder and particles (JP169’s solid boron is necessarily comprised of particles).

Regarding claim 11, JP169 anticipates all the elements of the parent claim and additionally teaches wherein the primary shield comprises an internal steel lining (11) and an external steel lining (12), the base portion, the intermediate portion and the top portion being sandwiched between the internal steel lining and the external steel lining (as shown in Figure 1).

Claims 1, 6, 8, 9, 10, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speaker (US 2015/0357058). 
Regarding claim 1, Speaker teaches (Fig. 1) a primary shield (14, 30) for a nuclear power plant comprising a nuclear reactor having reactor fuel elements (within core 12) arranged between a first height (e.g., the bottom of the reactor cavity 15) and a second height (e.g., the top of the reactor cavity 15) above the first height, the primary shield comprising: 	a base portion (the base portion 14),  	an intermediate portion (vertical part of 14/30 extending in between the top of 30 and bottom of 14) extending vertically between a third height at or below the first height (the top portion of 30),  		wherein the intermediate portion comprises at least one support structure (e.g., steel within the steel-reinforced materials inside 14, ¶ 22 and 301, ¶ 34), for supporting the intermediate portion and the top portion, and a matrix material containing at least one of tungsten, boron, silver, indium, hafnium and cadmium (“For the high temperature material of the inner neutron stop rings 302, 303, some suitable compositions include boron carbide (B4C) powder as the neutron absorber, disposed in a vermiculite matrix,” ¶ 33; “the outermost neutron stop ring 301 is made of borated polyethylene,” ¶ 34).Accordingly, claim 1 is rejected as anticipated by Speaker.
Regarding claim 6, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the at least one support member (e.g., steel within the steel-reinforced borated concrete inside 301, ¶ 34) comprises an internal steel member, an intermediate steel member and an external steel member (because the steel penetrates throughout 301, there are necessarily internal, intermediate, and external steel members), a first layer of matrix material containing one of tungsten and boron being arranged between the internal steel member and -3-Application No. 16/446,042 the intermediate steel member and a second layer of matrix material containing one of tungsten and boron being arranged between the intermediate steel member and the external steel member (because the boron-containing matrix materials penetrate all through 301, then there will 1). 
Regarding claim 8, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the matrix material comprises a polymeric material (“the outermost neutron stop ring 301 is made of borated polyethylene,” ¶ 34). 
Regarding claim 9, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the polymeric material comprises one of polypropylene and polythene (“the outermost neutron stop ring 301 is made of borated polyethylene,” ¶ 34).
Regarding claim 10, Speaker anticipates all the elements of the parent claim and additionally teaches wherein tungsten and boron are distributed throughout the matrix material as one of a powder and particles (“For the high temperature material of the inner neutron stop rings 302, 303, some suitable compositions include boron carbide (B4C) powder as the neutron absorber, disposed in a vermiculite matrix,” ¶ 33; “the outermost neutron stop ring 301 is made of borated polyethylene,” ¶ 34). 
Regarding claim 11, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the primary shield comprises an internal steel lining (e.g., the steel can outside 303, ¶ 31) and an external steel lining (e.g., any of the steel within steel-reinforced 301), the base portion, the intermediate portion and the top portion being sandwiched between the internal steel lining and the external steel lining (portions of the base, intermediate, and top areas are sandwiched between the above-cited steel ).
Regarding claim 16, Speaker teaches a nuclear power plant (“nuclear reactor, abstract”) comprising: the primary shield as claimed in claim 1 (see citations above), and a nuclear reactor, wherein the nuclear reactor is one of a pressurised water reactor and a boiling water reactor (“integral pressurized water reactor,” ¶ 23).
Regarding claim 17, Speaker teaches a nuclear power plant (“nuclear reactor, abstract”) comprising: the primary shield as claimed in claim 1 (see citations above), and a nuclear reactor, wherein the nuclear reactor is a small modular reactor (“small modular nuclear reactor,” ¶ 11). 
Regarding claim 18, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the small modular nuclear reactor produces up to 500MWe (“small modular nuclear reactor,” ¶ 11; SMRs are generally defined3 in the art as “generally 300 MWe equivalent or less”). Additionally, Examiner notes that because Speaker’s nuclear reactor is configured for producing power, then it necessarily produces some amount of power under 500MWe. 
Regarding claim 19, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the small modular nuclear reactor produces 220 to 440MWe (as defined above, less than 300 includes the claimed range). Additionally, . 

Claims 1, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a different interpretation of Speaker (US 2015/0357058). 
Regarding claim 1, Speaker teaches (Fig. 1) a primary shield (14, 30, 15) for a nuclear power plant comprising a nuclear reactor having reactor fuel elements (within core 12) arranged between a first height (e.g., the bottom of the reactor cavity 15) and a second height (e.g., the top of the reactor cavity 15) above the first height, the primary shield comprising: 	a base portion (the base portion 14/30/15),  	an intermediate portion (vertical part of 14/30/15) extending vertically between a third height at or below the first height and a fourth height at or above the second height, and  	a top portion (the top portion of 14/30/15),  		wherein the intermediate portion comprises at least one support structure (e.g., steel within the steel-reinforced materials inside 14, ¶ 22 and 301, ¶ 34 and 15, ¶ 22 as well as the steel can surrounding 303, ¶ 31), for supporting the intermediate portion and the top portion, and a matrix material containing at least one of tungsten, boron, silver, indium, hafnium and cadmium (“For the high temperature material of the inner neutron stop rings 302, 303, some suitable compositions include boron carbide (B4C) powder as the neutron absorber, disposed in a vermiculite matrix,” ¶ 33; “the outermost neutron stop ring 301 is made of borated polyethylene,” ¶ 34)..
Regarding claim 6, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the at least one support member (above-cited steel) comprises an internal steel member (can surrounding 303), an intermediate steel member (steel within steel-reinforced borated concrete in 301) and an external steel member (steel within 15), a first layer of matrix material containing one of tungsten and boron being arranged between the internal steel member and -3-Application No. 16/446,042 the intermediate steel member (302 includes a boron matrix) and a second layer of matrix material containing one of tungsten and boron being arranged between the intermediate steel member and the external steel member (boron within the borated concrete of 301; because the steel penetrates throughout 301, then there will be at least one layer of boron matrix in between at least one steel member radially inward and the steel in 15 radially outward).Accordingly, claim 6 is rejected as anticipated by Speaker.
Regarding claim 13, Speaker anticipates all the elements of the parent claim and additionally teaches wherein the intermediate portion (14/30/15) has a radially inner surface (14/30) and a radially outer surface (15), the intermediate portion has a greater vertical height at the radially outer surface than the radially inner surface (15 extends higher than 14/30, Fig. 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any .  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Speaker/JP169/Hosgen in further view of De Volpi (US 8,946,645).
Regarding claim 15, Speaker/JP169/Hosgen each teach a nuclear power plant comprising: the primary shield as claimed in claim 1 (see above citations for each) and additional shielding walls. 
However, none of these references explicitly teaches all the claimed walls, although Examiner notes this configuration is extremely conventional, e.g., see Applicant’s Figure 1 and associated Specification descriptions.
De Volpi does explicitly describe these walls. De Volpi is in the same art area of nuclear reactors and teaches  	a wall (6) that surrounds the primary shield (12), a containment vessel (8) that surrounds the wall, and a building wall (7) that surrounds the containment vessel, as shown in a comparison of Figures 1 and 5.
The combination of the additional outer walls of De Volpi with the primary shielding of Speaker/JP169/Hosgen would have produced the primary shielding of claim 1, with additional layers of containment taught by De Volpi. This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. The skilled person’s motivation for utilizing the additional shielding of De Volpi would have been, as is extremely well-known in the art, “to contain external radiation leakage” and avoid “releases of significant or substantial radiation, evacuation of surrounding population, and huge financial costs for cleanup and power-generation displacement,” col. 1, ll. 41-46 and 57-58.  
Examiner further notes that all nuclear reactors are required by law (as regulated, inspected, and verified by the Nuclear Regulatory Commission, or NRC) to have multiple layers of shielding in case of an accident to prevent radiation release. The purpose for the multiple layers of shielding is redundancy; should one layer of shielding fail, an additional layer is available for containment. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[T]he subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.”
        2 See the 6- and 4-page Foreign References in the file 10-18-2019. 
        3 https://www.world-nuclear.org/information-library/nuclear-fuel-cycle/nuclear-power-reactors/small-nuclear-power-reactors.aspx